Citation Nr: 1743810	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right biceps tendonitis, claimed as right shoulder, pain, to include as secondary to service connected disabilities or due to an undiagnosed illness.

2.  Entitlement to service connection for memory lapses, to include due to an undiagnosed illness.

3.  Entitlement to an earlier effective date for a 60 percent rating for chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to April 1993, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

This matter is on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, now has jurisdiction over this case.

The matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2016.  The case was remanded previously in April 2015. 

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A copy of the transcript of the hearing has been associated with the claims file. 

The issues of right biceps tendonitis, and an earlier effective date for a 60 percent rating for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no medical evidence to support the contention that the Veteran has a diagnosed or undiagnosed illness which causes memory loss or memory lapses. 

2.  The Veteran's perceived memory problems are mild and do not constitute any disability of mental function.


CONCLUSION OF LAW


No mental disability manifested by memory problems was incurred or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statement of Facts

The Veteran was an aircraft mechanic, crew chief while in service in the Gulf War.  He stated that he worked on ejection seats and related duties. (Hearing Transcript  regarding IBS claim, May 2007, pages 3-4).  The Veteran alleges that as a result of his service, he started having memory lapses in the 1990's.  He indicated that he was struck in the head with a propeller while in service and was diagnosed with a mild concussion.  However, he denied any persistent neurological problems as a result of this accident.  Following service the Veteran worked in a variety of positions and attended school where he earned degrees.  His most recent position was working at the federal Fish and Wildlife service as a biotech.  The Veteran asserts that presently he sees people and can't remember their names and that it is becoming more common lately.   He indicated he has sleep problems and takes Lorazepam if he goes without sleep for several days.  He says that he went to the Employee Assistance Program (EAP) where he worked in the year 2000 or 2001 as he was having difficulty at work.  The EAP, which does not diagnose memory issues, ran tests and found no stressors which would lead to memory lapses or memory loss.  Other than the visit to the EAP and VA examinations, as noted below, the Veteran does not present other evidence of seeking medical assistance for memory issues since service.  
Merits of the Claim

      Memory Lapses

A claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317 (a)(1) (2015).  In claims based on qualifying chronic disability, unlike those for "direct service connection,"  there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness. 

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (2016)

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record shows that the Veteran was stationed in Southwest Asia in 1990, and is considered a Persian Gulf Veteran.  The term Persian Gulf Veteran means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (e)(1) (2015).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2) (2015).  

The Veteran indicates he suffers memory lapses due to exposure to unknown chemicals during Desert Storm Operations, (see Veteran's Statement in Support of Claim, October 2007).  However, the Veteran has not presented sufficient evidence of any neuropsychological signs or symptoms of a mental illness or disorder, including memory loss or memory lapses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran argues that as a result of his exposure to chemicals, by the year 1992, while still in service, he was not able to remember his high school locker combination which he had remembered all his life, as he claims that prior to that time he had a photographic memory.  He claims that in the 1990's s and early 2000's he was working on airplanes and forgetting where he was putting different parts.  Service treatment records (STRs) do not show any complaints by the Veteran with respect to memory loss during this time.  

In furtherance of the development of his claim, the VA afforded the Veteran cognitive and psychological testing to determine if he suffered memory loss.  An examination by a psychologist in September 2005, showed the Veteran's memory to be average or above average in auditory as well as visual and intermediate categories.  (See Addendum Examination to September 2005, Gainesville, VA, C&P Examination- Mental Disorders).  Extensive psychological testing by a VA examiner in October 2015 also  determined that the Veteran had no neurological or cognitive disorders.  Tests revealed the Veteran's memory to be intact for immediate, short term, and long term recall.  He also had sufficient concentration skills and his insights were goods. (C& P examination October 2015). 

Prior to the 2015 VA examination, the Veteran underwent a comprehensive Gulf War examination in November 2011.  He was administered the Montreal Cognitive Assessment Sentence Repetition Tests and RBANS.  The test indicated that he "produced valid and well below average scores in the attention/verbal encoding domain (i.e., digit span, sentence repetition)."  All other testes were in the average range or above.  Testing did not show a neurological condition.  

The Board remanded the matter in November 2016, in order to reconcile the October 2015 opinion and the 2011 Gulf War examination finding with respect to attention/ verbal encoding domain as noted above.  The Veteran was given another VA examination in December 2016.  Following that examination, the examiner opined that the disparity between the November 2011 opinion and the October 2015 opinion, was most likely the result of the Veteran's medication and the fact that the Veteran was experiencing poor sleep patterns.  The examiner again concluded that the Veteran suffered no neurological or cognitive disorder.

Sufficiently trained examiners, such as psychologists are competent to reach diagnoses or find the absence of diagnosable disorder.  See Guerrieri V. Brown, 4 Vet. App 467 (1993).  The examiners, psychologists who examined the Veteran, reviewed his file and performed extensive testing concluded that the Veteran had no current neuropsychological signs or symptoms.  In the latest December 2016 examination, the examiner psychologist opined:

The discrepancy in testing results, between the 2011 and 2015 exams, could easily be explained by his reported issues with poor sleep and use of medications that affect cognition/memory (lorazepam).  If it was a true cognitive disorder, then he would not have performed as well as he did on the 2015 testing.  Based on review of all available records, there is no evidence that the Veteran has a disability
that causes memory lapses or losses.

As noted, no testing or competent medical evidence shows that the Veteran suffers from memory loss or memory lapses.

The only evidence of the Veteran's memory loss is the Veteran's lay statements with regard to not having as good a memory as he used to have.  The Veteran is competent to relate his personal experiences, but his statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence may be sufficient to establish service connection of an undiagnosed illness under 38 C.F.R §3.31.  See Guiterrez. Principi, 19 Vet. App. 1(2004).  However in this case, there is no evidence that the Veteran suffers memory lapses.  With regard to an in-service event, the Veteran states he was hit in the head with a propeller, however, all indications and medical evidence show that the concussion was fully resolved, and there is no evidence of any residuals resulting in memory loss or memory lapses.  The record does not show that the Veteran received further treatment for his concussion.  The Veteran's contentions and complaints are to slight memory losses, which may be attributable to a number of factors including age or medicine, as noted by one examiner.  No medical professional, however, has determined that he suffers a cognitive or mental disability.

The greater weight of the evidence therefore indicates that the Veteran does not have a memory disability.  He has presented statements only with respect to mild changes in his memory, which do not evidence a diagnosed or an undiagnosed illness.  See Guerrie v. Brown, 4 Vet. App. 467 (1993).  As such he has not established presumptive service connection as a Persian Gulf Veteran.

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C.A § 1113(b).  Instead, the Veteran may establish a direct service connection to the disability.  See Hensley v. Brown, 5 Vet. App 155, 160 (1993).  In order to prevail on direct service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In the instant case, there is no medical evidence that the Veteran suffers from memory loss or memory lapses.  Therefore, the evidence does not show a current disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Similarly, there is insufficient evidence of a disability at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App 319 (2007); Romanowsky v. Shinseki, 27 Vet. App. 289 (2013).  As such, the Veteran is not entitled to service connection on a direct basis.

In the absence of a current memory disability, the Board denies the appeal for service connection for claimed disability due to memory lapses.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A.  §5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for memory lapses, to include due to an undiagnosed illness is denied. 

REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Tendonitis

The Board finds that a new VA examination is necessary in order to obtain an adequate opinion with respect to secondary service connection.  The issue of service connection for right biceps tendonitis (claimed as a right shoulder disability) was previously remanded to obtain an opinion as to secondary service connection.  An opinion was obtained but it is inadequate because there is insufficient rationale.  The examiner relied on the lack of service treatment records but for purposes of secondary service connection those records are not necessary.  Additionally, to the extent there is a negative opinion offered it is inadequate because it is simply an assertion that there is no evidence supporting the claim without explanation.   As such the examination does comply with the remand instructions and is thus inadequate.  Stegall v. West. 11 Vet. App. 268 (1998).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the issue of entitlement to an earlier effective date for a 60 percent rating for chronic fatigue syndrome, the Veteran has requested a travel board hearing on his December 2015 substantive appeal and it has not been scheduled.

Accordingly, the case is REMANDED for the following action:

 1.  The AOJ should obtain all VA treatment records for the Veteran dated from November 2015 to the present. 
2.  An addendum opinion should be provided in order to determine the nature and etiology of the Veteran's disability.

The examiner must provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's right shoulder condition:

(a) is related to or caused by a service connected disability or

(b) was aggravated by the Veteran's service connected disabilities. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against

A complete well-reasoned rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a travel board hearing on the issue of entitlement to an earlier effective date for a 60 percent rating for chronic fatigue syndrome.

4.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A.  §§5109B, 7112 (West 2015).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2016).



Department of Veterans Affairs


